Citation Nr: 0823365	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  97-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for impotence as a result of a VA 
cystoscopy performed in July 1986.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 through 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 1996 and July 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  These 
issues were denied in a December 2006 Board decision.  The 
veteran appealed the Board's decision and a December 2007 
Court of Appeals for Veterans Claims Order vacated the 
December 2006 decision and granted the Joint Motion for 
Remand agreed upon by VA and the veteran's representative.

The issue of whether the veteran is entitled to compensation 
under 
38 U.S.C.A. § 1151 for impotence as a result of a VA 
cystoscopy performed in July 1986 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has a current diagnosis of paranoid schizophrenia 
and a competent medical professional has opined that the 
current disability initially manifested in September 1970, 
while the veteran was in active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are met.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  That 
presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In certain circumstances, the requirements to establish 
service connection are relaxed and service connection will be 
presumed. The law provides for presumptions that certain 
chronic diseases, such as psychosis, will be considered 
service connected, even if not established as incurred in or 
aggravated by service, if they become manifest to a degree of 
10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The presumptions of service connection allowed by 38 C.F.R. 
§§ 3.307 and 3.309 may be rebutted by "any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease. The expression 
'affirmative evidence to the contrary' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service." 38 C.F.R. § 3.307(d).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is competent medical evidence in the 
record to support the notion that the veteran has a current 
psychiatric disorder.  His post-service VA medical records 
show varying types of psychiatric symptoms, treatment and 
diagnoses.  In an April 1991 VA examination, the veteran was 
diagnosed as having schizophrenic disorder, paranoid type, in 
partial remission.  In April 2004, the veteran was afforded 
another VA psychiatric examination.  The claims folder was 
reviewed and summarized in detail.  After interviewing the 
veteran, the examiner diagnosed him at Axis I as a paranoid 
schizophrenic with ongoing marijuana abuse and a history of 
cocaine and alcohol dependence, and at Axis II as having a 
personality disorder, not otherwise specified, that, when not 
actively psychotic, is in the form of a severe personality 
disorder.  The Board notes that for purposes of VA 
compensation, a personality disorder is not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The examiner also noted the veteran's 
homelessness, and gave him a Global Assessment of Functioning 
Score of 35.  Thus, the medical evidence establishes that the 
veteran has a current disability.

The question becomes whether his current psychiatric disorder 
initially manifested in service.  A review of the service 
medical records reveals a September 1970 examination at which 
time there was no evidence of psychosis, severe neurosis, or 
organic brain syndrome.  The physician's impression at that 
time was "adult situational reaction."  The veteran stated 
at that time that he wished to get out of the Navy because he 
could not take orders or get along with people.  He did 
receive his discharge shortly thereafter, although the 
November 1970 discharge examination report is negative as to 
any psychiatric disorder.  The service medical records as a 
whole are devoid of evidence of an in-service diagnosis of 
paranoid schizophrenia or any other psychiatric disorder, but 
again, service connection may also be granted under 38 C.F.R. 
§ 3.303(d) for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

The first post-service indication of a possible psychiatric 
disorder is in July 1972 VA outpatient treatment notes, less 
than two years following discharge.  The veteran reported 
headaches, cramps throughout the entire body, and weight 
loss.  The physician noted, "this may be psychiatric in 
origin."  The next indication of a psychiatric disorder is 
four years later, in a July 1976 examination report.  In this 
report, probable personality disorder was indicated.  

The April 2004 VA examiner opined that the veteran's 
personality disorder probably predated his active service.  
There is, however, no basis in the examination report for 
this opinion.  The examiner stated that he saw no indication 
during the veteran's service or immediately after that he was 
psychotic at that time, but did not explain why he assumed 
that the condition preexisted service, nor did he mentions 
the symptoms noted in the September 1970 treatment note, 
described above.  The examiner saw the psychotic symptoms 
later in life and confirmed the schizophrenia diagnosis, but 
without a basis for the preexistence opinion, this negative 
nexus opinion is of limited value in this analysis.

The Board notes that throughout the file, the veteran, his 
parents and friends, submitted statements suggesting that the 
veteran's mental state was altered following his active 
service and concluding that any current disability is, 
therefore, related to service.  The veteran's mother 
repeatedly claimed that the veteran has acted "odd" since 
service.  These lay statements are competent evidence of 
symptoms since service, but are not competent medical 
evidence that would establish that the veteran's current 
disability is related to service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence that the veteran's 
current disability is linked to his active service is 
required for service connection.

Following the veteran's appeal of the Board's decision, he 
obtained and submitted an opinion from a private 
psychiatrist.  The April 2008 report is a comprehensive 
report of the veteran's medical history, which comports with 
the evidence found in his claims folder and summarized above.  
In particular, the physician noted the September 1970 in-
service report, as well as summarized the post-service 
treatment and symptoms as described in both the medical 
evidence of record, as well as in the lay statements.  
Following this comprehensive discussion of the veteran's 
history, the physician went on to opine that the veteran 
initially sought treatment for his psychiatric symptomatology 
in September 1970.  "His inability to take orders and/or get 
along with people, and his recognition that he was having 
problems were more than likely the prodromal onset of his 
schizophrenia, and as such were a part of the course of the 
illness that ultimately led to his being declared disabled, 
secondary to paranoid schizophrenia."  The physician went on 
to say that "more likely than not the onset of [the 
veteran's] symptoms occurred while he was in the service."  
This April 2008 report is clearly competent medical evidence 
in support of the veteran's claim.

Thus, the evidence of record includes evidence of a current 
diagnosis of paranoid schizophrenia, evidence of an in-
service manifestation of psychiatric disability in September 
1970, and a competent medical opinion relating the current 
disability to the veteran's active service.  As such, the 
preponderance of the evidence supports the veteran's claim 
for service connection for a psychiatric disorder.  The 
veteran's claim is granted.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.


REMAND

The veteran is also claiming that he is presently impotent as 
a result of a VA cystoscopy performed in July 1986.  In 
January 2006, this matter was remanded for a VA examination 
with regard to this 38 U.S.C.A. § 1151 claim.  In July 2006, 
the veteran was scheduled for an examination, but was removed 
from the examination waiting area due to inappropriate 
behavior toward a nurse.  The Board in December 2006 denied 
the claim citing the veteran's failure to cooperate and 
neglecting to afford him a second chance at an examination.  
In the December 2007 Joint Motion for Remand, the parties 
determined that the Board's finding was in error, because 
there was no notification to the veteran that the examination 
would not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (citing Daves v. Nicholson, 
21 Vet. App. 46, 52 (2007) ("Due process requires the 
Secretary to notify the claimant prior to the adjudication of 
the claim of his inability to obtain evidence he has 
undertaken to obtain, so that the claimant has a fair and 
reasonable opportunity to try and secure it or procure 
alternative evidence at a time when such information will be 
most useful to the adjudicator."); Sanders v. Principi, 17 
Vet. App. 232 (2003) (highlighting veteran-friendly nature of 
VA adjudication process, and stating that when hearing 
examiner promised a medical examination but VA did not 
provide one, Board must explain in its decision why it 
"would not or need not provide the promised examination").  
Because the VA examination ordered in the January 2006 Board 
remand was not obtained, and because there was no explanation 
given to the veteran for not rescheduling the July 2006 
examination, this matter must be remanded for corrective 
action.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide a VA genitourinary examination 
to the veteran to determine whether the 
veteran has additional disability, claimed 
as impotence, as a result of undergoing a 
VA cystoscopy in July 1986, which was 
proximately caused by VA's carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or 
by an event not reasonably foreseeable. If 
the physician who conducted a May 2004 VA 
genitourinary examination is available, a 
supplemental examination report by that 
physician may be obtained from that 
physician in lieu of a new examination.

The claims folder, including records and 
informed consent regarding a July 1986 VA 
cystoscopy and the report of a May 2004 VA 
genitourinary examination, should be made 
available to the examiner for review 
before the examination. The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

As background, the Board notes that the 
applicable law provides that a veteran may 
receive compensation for additional 
disability as a result of VA treatment, 
which was proximately caused by (1) VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or (2) an event not 
reasonably foreseeable.

To determine whether additional disability 
exists under the applicable law, the 
veteran's condition immediately prior to 
the beginning of the hospital care, 
medical or surgical treatment, 
examination, training and rehabilitation 
services, or compensated work therapy 
(CWT) program upon which the claim is 
based is compared to his or her condition 
after such care, treatment, examination, 
services, or program has been completed. 
Each involved body part or system is 
considered separately.

The proximate cause of disability is the 
action or event that directly caused the 
disability, as distinguished from a remote 
contributing cause. To establish that 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that 
(1) the hospital care, medical or surgical 
treatment, or examination caused the 
veteran's additional disability or death 
and (2) (i) that VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider or (ii) 
that VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.

Whether the proximate cause of a veteran's 
additional disability or death was an 
event not reasonably foreseeable is to be 
determined based on what a reasonable 
health care provider would have foreseen. 
The event need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment provided. 
In determining whether an event was 
reasonably foreseeable, VA will consider 
whether the risk of that event was the 
type of risk that a reasonable health care 
provider would have disclosed in 
connection with informed consent 
procedures.

Provide an opinion as to whether the 
veteran has additional disability (claimed 
as impotence or erectile dysfunction) due 
to undergoing a VA cystoscopy in July 1986 
that was the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar fault on the part of 
VA in furnishing care, or an event not 
reasonably foreseeable.

Use the following language, as may be 
appropriate: "due to," "more likely than 
not due to" (likelihood greater than 50%), 
"at least as likely as not due to" (50%), 
"less likely than not due to" (less than 
50% likelihood), or "not due to" 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault 
on the part of VA in furnishing care, or 
to an event not reasonably foreseeable.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinions 
provided.

2.  If, due to any action of the veteran, 
the examination is cancelled and not 
rescheduled, the veteran must be informed 
of that with a reason as to why.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  
The veteran is on notice that "[t]he duty 
to assist is not always a one-way street. 
If [an appellant] wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this 
case, the veteran cannot passively wait 
for assistance, and then be uncooperative 
when the assistance arrives.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


